Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-10, 12, 15-22 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony P. Venturino on 04/22/2022.

The application has been amended as follows:  Claims 1, 15 and 22 are amended.  Claims 13-14 are cancelled.

(Currently amended) A method of shaping an article from a zinc or zinc alloy coated steel blank, the steel consisting of in wt.%: 
C: 	0.01-0.2;
`Mn: 	3.1-9.0; 
Al: 	0.5-3.0; 
optionally one or more further alloying elements:
Si: 	less than 1.5; 
Cr:	less than 2.0;
V: 	less than 0.1;
Nb: 	less than 0.1;
Ti: 	less than 0.1;
Mo: 	less than 0.5
inevitable impurities; and
the remainder being Fe;
the method comprising the steps of:
a) 	annealing a strip of the steel and providing a blank of the zinc or zinc alloy coated steel obtained from the annealed strip; 
b) 	reheating of the blank obtained in step a) to a reheating temperature TRH in the range Ac3 – 200°C to Ac3 of the steel 
c) 	soaking the blank for a time up to 3 minutes at the reheating temperature TRH;
d) 	shaping the article in a press; and
e)	cooling the article,
wherein reheating step b) comprises raising the temperature at a rate of 30 °C/s or more to the reheating temperature TRH, 
wherein between steps c) and d) the heated article is transferred to the press, within 10-15 seconds, and a temperature drop does not exceed 150 °C, 
wherein the resulting shaped article has a microstructure comprising in vol. %
ferrite:		30% or more;
austenite:	20% or more;
martensite: 	50% or less including 0%.

15.	(Currently amended) The shaping method according to claim 1,  wherein the reheating temperature TRH is in an intercritical temperature range Ac1 to Ac3 
22. 	(Currently amended) The shaping method according to claim 1, wherein the steel consists of in wt. %:
C: 	0.094-0.13;
Mn: 	7.15-7..32; 
Al: 	1.0-2.25; 
optionally one or more further alloying elements:
Si: 	0.15-1.0; 
Cr:	0.003-2.0;
V: 	0.001-0.1;
Nb: 	0.0007-0.1;
Ti: 	0.001-0.1;
Mo: 	0.001-0.5; 
inevitable impurities; and
the remainder being Fe





.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Rana (US 20160312323)
Rana discloses a method of making ductile ultra-high strength medium Mn steel produced through continuous annealing and hot stamp by annealing, hot forming at least about Ac3-200 (paragraph [0060]), soaking the annealed steel sheet at hot forming temperature for 3 minutes, transferring the hot formed annealed steel sheet to the adjacent press where the blank is formed into parts and simultaneously press quenched at a high rate > 30C/s.
Hence, Rana discloses instant claimed annealing, providing, reheating, soaking, shaping and cooling step.  The resulting steel sheet has overlapping compositions ranges and microstructure % as required by instant claim 1.
However, Rana does not disclose instant claimed “wherein reheating step b) comprises raising the temperature at a rate of 30 °C/s or more to the reheating temperature Tru, wherein between steps c) and d) the heated article is transferred to the press, within 10-15 seconds, and a temperature drop does not exceed 150 °C”.
The fact Rana discloses hot forming at the same heating rate in the prior continuous annealing of 7 C/s would not motivate one skill in the art to increase the heating rate to instant claimed 30 C/s or more.
No prior art can be found to disclose instant claimed steps wherein reheating step b) comprises raising the temperature at a rate of 30 °C/s or more to the reheating temperature Tru, wherein between steps c) and d) the heated article is transferred to the press, within 10-15 seconds, and a temperature drop does not exceed 150 °C”.
Hence, instant claims 1, 3-6, 8-10, 12, 15-22 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733